—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered February 25, 2002, convicting defendant, on his plea of guilty, of murder in the second degree, and sentencing him to a term of 21 years to life, unanimously affirmed.
Although at sentencing defendant expressed regrets about the length of the sentence to which he had previously agreed, defendant did not move to withdraw his plea. Accordingly, his challenge to his plea is unpreserved (see People v Toxey, 86 NY2d 725 [1995]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the record establishes the voluntariness of the plea and that there was no need for further inquiry (see People v Frederick, 45 NY2d 520 [1978]). Defendant was correctly informed, on the record, as to his potential sentencing exposure upon conviction after trial, and he never claimed otherwise. Concur — Andrias, J.P., Sullivan, Ellerin, Williams and Lerner, JJ.